18-2789
     Alvarez Polanco v. Barr
                                                                                   BIA
                                                                              Ruehle, IJ
                                                                           A074 728 635

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 30th day of September, two thousand twenty.
 5
 6   PRESENT:
 7                      ROSEMARY S. POOLER,
 8                      ROBERT D. SACK,
 9                      MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   OLGA MARINA ALVAREZ POLANCO,
14                 Petitioner,
15
16                      v.                                       18-2789
17                                                               NAC
18
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21                 Respondent.
22   _____________________________________
23
24
25   FOR PETITIONER:                      Yaniv Lavy, New York, NY
26
27                                        Rakhvir Dhanoa, New York, NY.
28                                        (on the Brief)
29
30   FOR RESPONDENT:                      Joseph H. Hunt, Assistant
31                                        Attorney General (Anthony P.
32                                        Nicastro, Assistant Director;
 1                                    Sheri R. Glaser, Trial Attorney,
 2                                    Office of Immigration Litigation,
 3                                    on the brief) for William P. Barr,
 4                                    United States Attorney General,
 5                                    United States Department of
 6                                    Justice, Washington, DC.
 7

 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Petitioner Olga Marina Alvarez Polanco, a native and

13   citizen of Guatemala, seeks review of a September 4, 2018,

14   decision of the BIA affirming the March 15, 2018, decision of

15   an Immigration Judge (“IJ”) denying her motion to rescind her

16   removal order and reopen her removal proceedings. In re Olga

17   Marina Alvarez Polanco, No. A074 728 635 (B.I.A. Sept. 4,

18   2018), aff’g No. A074 728 635 (Immig. Ct. Buffalo Mar. 15,

19   2018).       We   assume   the    parties’   familiarity   with   the

20   underlying facts and procedural history.

21       We have reviewed the IJ’s decision as supplemented by

22   the BIA. See Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.

23   2005). When, as here, an alien seeks both rescission of an in

24   absentia removal order and reopening of removal proceedings
                                         2
 1   to apply for relief from removal, we treat the request as

 2   “comprising    distinct   motions       to    rescind   and   to   reopen.”

3    Alrefae v. Chertoff, 471 F.3d 353, 357 (2d Cir. 2006); see

4    also Maghradze v. Gonzales, 462 F.3d 150, 152 n.1 (2d Cir.

5    2006). When the BIA has applied the correct law, we review

6    the denial of a motion to rescind an in absentia removal order

7    under the same abuse of discretion standard applicable to

8    motions to reopen. See Maghradze, 462 F.3d at 152.

9    Motion to Rescind

10       The agency did not abuse its discretion in denying

11   Alvarez Polanco’s motion to rescind. An order of removal

12   entered in absentia may be rescinded “upon a motion to reopen

13   filed at any time if the alien demonstrates that the alien

14   did not receive notice . . . and the failure to appear was

15   through       no    fault     of             the   alien.”         8 U.S.C.

16   § 1229a(b)(5)(C)(ii); 8 C.F.R. § 1003.23(b)(4)(ii).

17       Alvarez Polanco received notice of her February 2000

18   hearing in September 1999 when she was personally served with

19   and signed a notice to appear, which placed her in removal

20   proceedings, informed her of her hearing date, time, and

21   location, and informed her that she could be ordered removed
                                         3
 1   in absentia if she failed to appear. See 8 U.S.C. § 1229(a)(1)

 2   (listing requirements for notices to appear).         This Circuit

 3   has rejected Alvarez Polanco’s argument that a notice to

 4   appear must be provided in a noncitizen’s native language.

 5   See Lopes v. Gonzales, 468 F.3d 81, 84–85 (2d Cir. 2006).

 6   Alvarez   Polanco   failed    to   exhaust   her   contention   that

 7   rescission was required under Rojas v. Johnson, 305 F. Supp.
8   3d 1176 (W.D. Wash. 2018), and Orantes-Hernandez v. Gonzales,

 9   504 F. Supp. 2d 825 (C.D. Cal. 2007) by failing to raise the

10   issue before the BIA. See Lin Zhong v. U.S. Dep’t of Justice,

11   480 F.3d 104, 122–23 (2d Cir. 2007) (discussing statutory and

12   judicial exhaustion). Even if she had raised the issue before

13   the BIA, those cases are inapplicable because they do not

14   address the issue of proper service of a notice to appear for

15   purposes of a motion to rescind an in absentia removal order.

16       Accordingly,    because    Alvarez   Polanco    was   personally

17   served with a notice to appear providing her notice of her

18   hearing and informing of the consequences of failing to

19   appear, the agency did not abuse its discretion in denying

20   her motion to rescind her in absentia removal order. See

21
                                        4
 1   8 U.S.C. §§ 1229(a)(1), 1229a(b)(5)(C)(ii); see also Lopes,

 2 468 F.3d at 84–85.

 3   Motion to Reopen

 4          The agency also did not abuse its discretion in denying

 5   Alvarez Polanco’s motion to reopen. It is undisputed that her

 6   2018 motion to reopen was untimely because it was filed 18

 7   years after she was ordered removed in 2000, and she failed

 8   to assert that any changed country conditions evidence was

 9   material. See 8 U.S.C. § 1229a(c)(7)(C)(i)–(ii) (providing

10   90-day deadline for filing motion to reopen and changed

11   country conditions exception for asylum applicants); see also

12   8 C.F.R. § 1003.23(b)(1), (4). The BIA also did not err in

13   declining to consider Alvarez Polanco’s evidence submitted

14   for the first time on appeal, or in refusing to remand because

15   that    evidence   was    previously     available.   See   8 C.F.R.

16   § 1003.1(d)(3)(iv); see also Li Yong Cao v. U.S. Dep’t of

17   Justice, 421 F.3d 149, 156 (2d Cir. 2005) (providing that

18   failure    to   proffer   material     and   previously   unavailable

19   evidence is a permissible ground for the BIA to decline to

20   remand).

21
                                      5
1       For the foregoing reasons, the petition for review is

2   DENIED.

3                        FOR THE COURT:
4                        Catherine O’Hagan Wolfe,
5                        Clerk of Court




                               6